Citation Nr: 0628474	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-16 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from October 1969 to February 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.


FINDINGS OF FACT

1.  The veteran has one service-connected disability, 
schizophrenia, paranoid type, evaluated as 70 percent 
disabling.  

2.  The veteran last worked in September 2001.  He had worked 
for a photo and imaging company for 23 years, most recently 
as a information systems manager, prior to his resignation.  
The veteran completed one year of college and two years of 
computer training.  

3.  The veteran's service-connected disability does not 
preclude him from securing or following a substantially 
gainful occupation.  


CONCLUSION OF LAW

The criteria for awarding TDIU have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 
3.340, 4.16 (2005).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1) (2005).  Total ratings 
are authorized for any disability or combination of 
disabilities for which rating schedule prescribes a 100 
percent evaluation.  38 C.F.R. § 3.340(a)(2).  

A total rating is also authorized for compensation purposes 
if the requirements of 38 C.F.R. § 4.16 are met. Id.  Under 
38 C.F.R. § 4.16(a), a total disability rating for 
compensation purposes may be assigned on the basis of 
individual unemployability: that is, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  In such an instance, if 
there is only one such disability, it must be rated at 60 
percent or more; if there are two or more disabilities, at 
least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more. Id.  Individual unemployability 
must be determined without regard to any nonservice-connected 
disabilities or the veteran's advancing age.  38 C.F.R. § 
3.341(a); see 38 C.F.R. § 4.19 (stating that age may not be a 
factor in evaluating service-connected disability or 
unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).

If a veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an extra-
schedular rating is for consideration where the veteran is 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  38 
C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 
(1993).  Thus, the Board must evaluate whether there are 
circumstances, apart from any nonservice-connected conditions 
and advancing age, which would justify a total rating based 
on unemployability.  Van Hoose, 4 Vet. App. at 363.  See also 
38 C.F.R. § 3.321(b)(1) (providing for an extra-schedular 
disability when there is an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The veteran has one service-connected disability, 
schizophrenia, paranoid type, evaluated as 70 percent 
disabling.  Thus, the percentage criteria for TDIU are met.  
38 C.F.R. § 4.16(a).  However, the Board finds that the 
evidence does not support the conclusion that the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of his service-connected disability.  
Specifically, there is no probative medical opinion of record 
indicating that the service-connected disability renders the 
veteran unemployable.  

At a January 2003 VA examination, the examiner found the 
veteran to be clean, neatly groomed, alert, and oriented.  
Although his mood was depressed, his attention, 
concentration, and memory were fair.  His speech was clear 
and coherent and he was not suicidal, homicidal, or 
hallucinating.  His insight and judgment were fair and he 
exhibited good impulse control.  The examiner assigned the 
veteran a Global Assessment of Functioning score (GAF) of 55, 
which is indicative of moderate psychological symptoms (i.e. 
moderate difficulty in social or occupational functioning).  
The Board finds that this report provides evidence against 
this claim.   

By letter dated December 2002, "J.A.," M.D., the veteran's 
private psychiatrist, stated that the veteran's clinical 
picture is deteriorating due to his financial situation and 
physical condition and he was suffering from sever anxiety, 
suicidal ideas, occasional auditory hallucinations, and 
insomnia.  In addition, Dr. J.A. stated that he had to 
increase the veteran's medication to avoid hospitalization.  

A medical opinion that relies on history as related by the 
veteran is no more probative than the facts alleged by the 
veteran.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  When 
adequately explained, the Board is free to favor one medical 
opinion over another.  Evans v. West, 12 Vet. App. 22, 26 
(1998).  In this case, the Board finds that the January 2003 
VA medical opinion is more probative on the issue of the 
veteran's ability to function, as the weight of evidence 
indicates that the veteran functioned satisfactorily in his 
occupation.  

The veteran has been assigned a 70 percent disability rating 
for schizophrenia, paranoid type, since August 1976.  He had 
been working full-time at a photo and imaging company for 23 
years, most recently as an information systems manager, until 
he resigned in September 2001, allegedly due to his nervous 
condition.  The veteran also noted that his employer had 
filed for Chapter 7 bankruptcy prior to his resignation.  
Although the veteran alleges to have missed three months of 
work prior to his resignation, there is no record in the VA's 
computer files of recent psychiatric hospitalization or 
extensive treatment.  

Based on a review of the record, the Board finds that the 
factual record of this case makes clear that the reason the 
veteran lost his job was not due to his service connected 
disability, but due to the bankruptcy of the company prior to 
the veteran's resignation, providing factual evidence against 
this claim.  

The veteran has not tried to obtain employment since he 
resigned from his last job.  He completed one year of college 
and two years of computer training.  As the veteran had been 
performing at the same job for 23 years with the same 70 
percent disability rating, and in the absence of probative 
evidence suggesting that the veteran's schizophrenia has 
worsened, the Board concludes that the service-connected 
schizophrenia is not of such a nature as would prevent the 
veteran from engaging in substantially gainful employment.  
The fact that the veteran has chosen not to work does not 
render him unemployable.  

It is important to note that a 70 percent rating contemplates 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130.  

A 100 percent rating contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives; own occupation, or 
own name.  Id.  Nothing in the record indicates that a 100 
percent rating is indicated.

Under 38 C.F.R. § 4.17(b), it is the established policy of 
the VA that all veterans who are unable to secure and follow 
a substantial gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extraschedular 
consideration all cases of veterans who are unemployable by 
reason of their service-connected disabilities, but who fail 
to meet the percentage standards set forth in paragraph (a) 
of this section.  Under 38 C.F.R. § 4.17(b), the rating board 
will include a full statement as to the veteran's service-
connected disabilities, employment history, educational and 
vocational attainment and all factors having a bearing on 
this issue.  

Based on the objective medical evidence, it is the 
determination that the veteran is not entitled to a total 
rating based on individual unemployability due to his 
service-connected disabilities.  The Board finds that the 
veteran is not unemployable by reason of his service-
connected disabilities that are only evaluated as 30 percent 
disabling, in total.  Consequently, submission of this case 
to the Director, Compensation and Pension Service, for 
extraschedular consideration is not warranted. 

This service-connected disability may interfere with some 
types of work, but would not prevent him from obtaining work.  
As stated by the Court itself, the record must reflect some 
factor that takes a particular case outside the norm in order 
for a claim for individual unemployability benefits to 
prevail.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  
The fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  Id.  In this case, the 
fact that the veteran worked with this disability for so many 
years provides the evidence to indicate that he can work with 
this disability.  The Board finds that the private medical 
opinion that the veteran's condition has worsened is 
outweighed by the post-service medical record as a whole, 
which does not indicate such a finding is warranted.  
  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether he can find employment.  In deciding whether a 
particular veteran is unemployable, the Board must also give 
full consideration to unusual physical or mental defects in 
an individual cases, to peculiar effects of occupational 
activities, to defects in physical or mental endowment 
preventing the usual amount of success in overcoming the 
handicap of disability and to the effect of combinations of 
disabilities.  38 C.F.R. § 4.15.  In this regard, the veteran 
worked within this condition for many years. 

In Beaty v. Brown, 6 Vet. App. 532, 537 (1994), the Court 
indicated that the Board cannot deny the veteran's claim for 
total rating based on individual unemployability without 
producing evidence, as distinguished by mere conjecture, that 
the veteran can perform work.  In this case, the veteran has 
not worked in several years.  However, this fact, in and of 
itself, does not provide a basis to conclude that the 
veteran's service-connected disability caused his 
unemployment.  Accordingly, the weight of the evidence is 
against the claim for a total rating based on individual 
unemployability due to a service-connected disability under 
both 38 C.F.R. § 4.16(a) and (b).

Lastly, the Board has considered the guidance of the Court 
established in Bowling v. Principi, 15 Vet. App. 1 (2001).  
However, the facts in this case are distinguishable from 
Bowling.  In Bowling, according to the Court, there was, at 
least, a plausible basis in the record for a conclusion that 
the veteran was unable to secure and follow a substantially 
gainful occupation due to a service connected disability.  
The Court held that where there is plausible evidence that a 
claimant is unable to secure and follow a substantially 
gainful occupation and where the Board has not relied on any 
affirmative evidence to the contrary, the Court will reverse 
the Board's determination, as a matter of law, that the 
veteran's case is ineligible for consideration under § 
4.16(b) by referral to the C&P Director.  However, unlike 
Bowling, the veteran has not submitted credible supporting 
evidence of unemployability based on the current service 
connected disability and the Board finds the VA examination 
provides evidence against the current evaluation, let alone 
an increased evaluation.

In this regard, the Global Assessment of Functioning (GAF) 
score is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

A score of 51-60 represents "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

In this case, the VA examination found a GAF of 55, 
indicating moderate symptoms, providing highly probative 
evidence against this claim.  Simply stated, the post-service 
medical record does not indicate that the veteran's condition 
worsened or that the veteran lost his job because of the 
service connected disability. 

In conclusion, the Board finds that the preponderance of the 
evidence is against entitlement to TDIU.  38 C.F.R. § 4.3.  
Although the percentage criteria set forth at 38 C.F.R. § 
4.16(a) are met, the evidence does not demonstrate that the 
veteran is unemployable due to service-connected 
disabilities.  The appeal is denied.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letter dated September 2002, as well 
as information provided in the March 2004 statement of the 
case and May 2004 supplemental statement of the case, the RO 
advised the veteran of the evidence needed to substantiate 
his claim and explained what evidence it was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible for 
providing.  In addition, the March 2004 statement of the case 
includes the text of the regulation that implements the 
notice and assistance provisions from the statute.  

Although the veteran was not informed by the RO to provide 
all relevant evidence in his possession prior to the May 2003 
rating decision in accordance with Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004), the Board emphasizes that the 
veteran has not made any showing or allegation of any defect 
in the provision of notice that resulted in some prejudice 
toward him.  Accordingly, the Board finds that the RO has 
provided all required notice.  38 U.S.C.A. § 5103(a), 38 
C.F.R. § 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The Board finds that any error was 
harmless. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess, 19 Vet. 
App. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, by way of the September 2002 letter, 
the veteran was provided with notice of what information and 
evidence would assist in substantiating his TDIU claim.  
Given that the veteran was already service-connected for his 
disability since June 1972 and was not currently contesting 
his disability rating, he was not given recent notice of what 
type of information and evidence was needed to substantiate a 
claim for an increased rating or how to establish an 
effective date.

With respect to the duty to assist, the RO has obtained the 
veteran's service medical and personnel records, VA 
outpatient treatment records, and multiple VA examinations.  
In addition, the veteran provided letters from his private 
psychiatrist as well as lay evidence in the form of personal 
statements.  There is no indication of outstanding evidence.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.      

ORDER

Entitlement to TDIU is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


